PER CURIAM.
Clinton M. Green appeals his conviction and sentence for possession of more than 100 pounds of marijuana, in violation of section 893.13, Florida Statutes (1976 Supp.). We affirm the conviction, but remand for correction of the sentence.
Appellant was given an indeterminate sentence of six months to seven years. However, this court has recently held possession of more than 100 pounds of marijuana to be a third-degree felony, Carvajal v. State, 392 So.2d 287 (Fla. 2d DCA 1980); *1034Reinersman v. State, 382 So.2d 325 (Fla. 2d DCA 1980), for which the maximum term of imprisonment is five years. § 775.082(3)(d).
Accordingly, appellant’s sentence is vacated and the cause remanded for resen-tencing. Having found no merit to the other points raised by appellant, however, we affirm his conviction.
AFFIRMED in part, REVERSED in part, and REMANDED.
SCHEB, C. J., and BOARDMAN and OTT, JJ., concur.